Petition for writ of cer-tiorari to the United States Court of Appeals for the Fifth Circuit granted limited to the following questions: (1) Was there jurisdiction to issue a certificate of appeal-ability under 28 U.S.C. § 2253(c) and to adjudicate petitioner’s appeal? (2) Was the application for writ of habeas corpus out of time under 28 U.S.C. § 2244(d)(1) due to “the date on which the judgment became final by the conclusion of direct review or the expiration of the time for seeking such review”?
Same case below, 623 F.3d 222.